DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Sri et al. (Sri), Pub. No. 2017/0154495. 
As to claim 1, Sri teaches the invention as claimed, including a method for processing information, applicable to a server, the method comprising:
acquiring a chat scenario of a first terminal and a second terminal (Sri; Fig. 3; paragraph [0038]); 
determining a chat topic for the first terminal and the second terminal according to the chat scenario (Sri; paragraph [0038]); and 
determining a first question and first question options according to the chat topic, wherein the first question is sent by the first terminal to the second terminal (Sri; paragraph [0072]); and 
sending the first question and the first question options to the first terminal and the second terminal, wherein the first question options are configured to be selected by the second terminal and returned to the first terminal (Sri; paragraphs [0072-0073]).

As to claims 2-4, Sri teaches the chat scenario is acquired upon a setup of a chat session and wherein the chat session is a two-person chat session or the chat session is a group chat session and the first terminal and the second terminal are two parties of the chat session; the chat scenario is determined according to a frequency of chats between the first terminal and the second terminal; determining the chat topic for the first terminal and the second terminal as a start topic if the chat scenario is a first chat between the first terminal and the second terminal; and determining the chat topic for the first terminal and the second terminal according to user characteristic information of the second terminal if the chat scenario is not the first chat between the first terminal and the second terminal (Sri; paragraphs [0036; 0072-0073]).

As to claims 5-8, Sri teaches the chat scenario is determined according to a geographic location of the first terminal or a geographic location of the second terminal;
the user characteristic information includes a chat history of the first terminal or a chat history of the second terminal; determining an area of concern of the second terminal according to the user characteristic information of the second terminal; and generating the chat topic for the first terminal and the second terminal according to the area of concern; determining a common area of concern of the first terminal and the second terminal according to the user characteristic information of the first terminal and the user characteristic information of the second terminal; and generating the chat topic for the first terminal and the second terminal according to the common area of concern (Sri; paragraphs [0039; 0055-0056]).

As to claims 9-11, Sri teaches determining the first question and the first question options in response to receiving a topic start request from the first terminal, wherein the first question is a start question that is randomly selected from the chat topic; determining the first question and the first question options in response to, receiving by the first terminal, a second question and second question options sent by the second terminal, wherein the first question is a question selected by the first terminal from the second question options, and the first question options are options matched to the first question; acquiring a source message of the first terminal; and sending the source message to the second terminal (Sri; paragraphs [0072-0073]).
Claims 12-20 have similar limitations as claims 1-11; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448